DETAILED ACTION
Oath/Declaration
1.	Oath and declaration filed on 11/21/2019 is accepted.

Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on 3/30/2020 and 11/7/2019  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Allowable Subject Matter
3.    Claims 1-20 are allowed.
4.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1,8 and 14  ,which include, a system having  5a memory medium that is coupled to the at least one processor and that includes instructions and when executed by the at least one processor, cause the system to: provide, via the projector, a virtual object at a first virtual distance to an eye of a patient; provide a first light wave to the eye of the patient;  10receive a first perturbed light wave and  based at least on the first light wave, from the eye of the patient; determine first optical corrections based at least on the first perturbed light and  provide, via the projector, the virtual object at a second virtual distance, different from the first virtual distance, to the eye of the patient;  15after providing the virtual object at the second 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The closest reference Neal et al (2011/0149239 A1) discloses an optical diagnosis using measurement sequence, in figure 1,  a first measurement instrument 10, computer system 17,imaging assembly 13, wavefront measurement assembly 11 and the second measurement instrument 16, , computer system 19, imaging device 18 and iris registration component 24 (paragraph 0065).Dai et al (2008/0291395 A1) discloses accommodation compensation systems and methods using wavefront sensor 36 (figure 3) and image source 32.Grier et al  (2006/0142908 A1) discloses , test procedure using pictures using diagnostic system platform 10  and processor 14 and storage device 20 (figure 2).All the reference alone or in a combination failed to disclose a virtual object at a first virtual distance to an eye of a patient; provide a first light wave to the eye of the patient;  10receive a first perturbed light wave, based at least on the first light wave, from the eye of the patient and  determine first optical corrections based at least on the first perturbed light; provide, via the projector and  the virtual object at a second virtual distance, different from the first virtual distance, to the eye of the patient;  15after providing the virtual object at the second virtual distance to the eye of the patient, provide a second light wave to the eye of the patient and  receive a second perturbed light wave, based at least on the second light .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        10/15/2021